Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED AGREEMENT (this “Agreement”) is made and entered
into as of this 31st day of December, 2008, by and between Allion Healthcare,
Inc., a corporation with its headquarters located at 1660 Walt Whitman Road,
Melville, New York 11747 (the “Employer”), and Russell J. Fichera (the
“Executive”). This Agreement amends and restates the Employment Agreement
between the parties dated as of June 1, 2008 (the “Original Employment
Agreement”).
     WHEREAS, the Employer and the Executive entered into the Original
Employment Agreement to reflect the Executive’s duties and responsibilities and
to provide for the Executive’s employment by the Employer upon the terms and
conditions set forth herein; and
     WHEREAS, the Executive agreed to certain confidentiality, non-competition
and non-solicitation covenants contained herein, in consideration of the
additional benefits provided to the Executive under the Original Employment
Agreement; and
     WHEREAS, the Original Employment Agreement became effective as of June 1,
2008 (the “Effective Date”) and for all purposes of this Agreement, the
Effective Date shall remain June 1, 2008; and
     WHEREAS, the Employer employs Executive as its Chief Financial Officer
under terms and conditions as set forth in the Original Employment Agreement;
and
     WHEREAS, the Employer and the Executive desire to amend and restate the
Original Employment Agreement for the purpose of complying with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations and Internal Revenue Service guidance thereunder;
     NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and intending to be legally bound, the Employer and the Executive
agree as follows:
     1. Employment. The Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer on the terms and conditions set
forth in this Agreement.
     2. Capacity. The Executive shall serve the Employer as its Chief Financial
Officer. The Executive shall also serve the Employer in such other or additional
offices as the Executive may reasonably be requested to serve by the Board of
Directors of the Employer (the “Board of Directors”). In such capacity or
capacities, the Executive shall perform such services and duties in connection
with the business, affairs and operations of the Employer, consistent with such
positions, as may be assigned or delegated to the Executive from time to time by
or under the authority of the Board of Directors.
     3. Term. Subject to the provisions of Section 6, the term of employment
pursuant to this Agreement (the “Term”) shall commence on the Effective Date and
terminate on the first anniversary of the Effective Date; provided that the Term
shall automatically be renewed for successive periods of one (1) year unless
either party gives written notice to the other party, at least ninety (90) days
prior to the end date of the then-current Term, of that party’s intent not to
renew this Agreement.

 



--------------------------------------------------------------------------------



 



     4. Compensation and Benefits. The compensation and benefits payable to the
Executive during the Term shall be as follows:
          (a) Salary. For all services rendered by the Executive under this
Agreement, the Employer shall pay the Executive a salary (“Salary”) at the
annual rate of three hundred thousand dollars ($300,000.00), subject to
increases from time to time in the sole discretion of the Compensation Committee
of the Board of Directors (the “Compensation Committee”). Salary shall be
payable in periodic installments in accordance with the Employer’s usual
practice for its senior executives.
          (b) Performance Bonus. The Executive may be awarded performance
bonuses on an annual basis, commencing with a bonus that may be awarded for the
2008 calendar year, as determined by the Board of Directors or the Compensation
Committee in the sole discretion of the Board of Directors or Compensation
Committee, respectively; provided, however, that the bonus for any such year
shall not exceed forty percent (40%) of Salary for such year. The performance
bonus, if any, shall be paid to the Executive within thirty (30) days after the
Board of Directors or the Compensation Committee determines whether and to what
extent performance goals were achieved, but no later than March 15 next
following the end of the calendar year for which the performance bonus, if any,
was earned.
          (c) Employment Bonus. The Employer shall pay the Executive a one-time
employment bonus equal to one hundred thousand dollars ($100,000.00), payable on
the Effective Date.
          (d) Stock Options. All options to purchase shares of common stock of
the Employer issued to the Executive in accordance with the Employer’s stock
option plan and the Executive’s stock option agreement thereunder which have not
vested as of the time any Change in Control (as defined in Section 7(c)) occurs,
shall automatically vest upon such occurrence.
          (e) Regular Benefits. The Executive shall also be eligible to
participate in any employee benefit plans, medical insurance plans, life
insurance plans, disability income plans, retirement plans, vacation plans,
expense reimbursement plans and other benefit plans which the Employer may from
time to time have in effect for all or most of its senior executives. Such
participation shall be subject to the terms of the applicable plan documents,
generally applicable policies of the Employer, applicable law and the discretion
of the Board of Directors, the Compensation Committee or any administrative or
other committee provided for in or contemplated by any such plan. Nothing
contained in this Agreement shall be construed to create any obligation on the
part of the Employer to establish any such plan or to maintain the effectiveness
of any such plan which may be in effect from time to time.
          (f) Automobile. During the Term, the Employer shall provide the
Executive with an automobile allowance of $995 per month to compensate the
Executive for expenses related to the use of an automobile and reasonable
business-related expenses associated with such automobile and its maintenance
and operation.
          (g) Taxation of Payment and Benefits. The Employer shall undertake to
make deductions, withholdings and tax reports with respect to payments and
benefits under this Agreement to the extent that it reasonably and in good faith
believes that it is required to make such deductions, withholdings and tax
reports. Payments under this Agreement shall be in amounts net of any such
deductions or withholdings. Nothing in this Agreement shall be

- 2 -



--------------------------------------------------------------------------------



 



construed to require the Employer to make any payments to compensate the
Executive for any adverse tax effect associated with any payments or benefits or
for any deduction or withholding from any payment or benefit.
          (h) Place of Performance and Relocation Expenses. The Executive’s main
office will be located at the Employer’s main office in Melville, New York or at
any other location where such offices are moved. The Employer will reimburse the
Executive for travel and living expenses incurred by the Executive in traveling
from his residence in Massachusetts to Melville, New York or any other location
where such offices are moved, and while temporarily residing at or near such
location in connection with his employment with the Employer, during the period
that the Executive maintains a residence in Massachusetts and for two (2) years
from the date of this Agreement. If at any time reimbursement for such expenses
(whether paid before this Agreement was entered into, or after) is characterized
by the Internal Revenue Service as compensation to the Executive, the Employer
shall pay to the Executive an additional amount equal to the tax paid by the
Executive on such compensation fully grossed up so that the amount retained by
the Executive after payment of taxes on such amount equals the tax imposed on
the reimbursement payments. Such tax gross-up payment shall be made by
December 31 of the year following the year in which the Executive remits the
related taxes.
          If, during the Term, the Executive determines to relocate his
residence at any time while this Agreement is in effect, the Executive will be
reimbursed for his relocation expenses, including but not limited to expenses
incurred to find a house near the Employer’s main office, sales commissions
payable to a real estate agent in connection with the sale of the Massachusetts
residence, moving expenses and other expenses incurred incidental to the process
of relocation.
          (i) Exclusivity of Salary and Benefits. The Executive shall not be
entitled to any payments or benefits other than those provided under this
Agreement, unless otherwise approved by the Board of Directors.
     5. Extent of Service. During the Term, the Executive shall, subject to the
direction and supervision of the Board of Directors, devote the Executive’s full
business time, best efforts and business judgment, skill and knowledge to the
advancement of the Employer’s interests and to the discharge of the Executive’s
duties and responsibilities under this Agreement. The Executive shall not engage
in any other business activity, except as may be required by the Transition
Agreement, effective as of June 1, 2008, by and between the Executive and
EnduraCare Therapy Management, Inc. (a copy of which has been provided to the
Employer) or except as may be approved by the Board of Directors; provided that
nothing in this Agreement shall be construed as preventing the Executive from
(a) investing the Executive’s assets in any company or other entity in a manner
not prohibited by Section 8(d), or (b) engaging in religious, charitable or
other community or non-profit activities that, in the case of (a) or (b) above,
do not in any way impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.
     6. Termination and Termination Benefits. Notwithstanding any other
provision of this Agreement, (i) the Employer may terminate the Executive’s
employment hereunder at any time with or without Cause (as defined in
Section 7(a)) at its election; (ii) the Executive may terminate the Executive’s
employment hereunder at any time with or without Good Reason (as defined in
Section 7(b)) at the Executive’s election; (iii) Executive’s employment
hereunder shall automatically terminate upon the Executive’s death; (iv) the
Executive’s employment shall terminate upon the Executive’s disability as
provided in Section 6(c); and (v) the Executive’s employment shall terminate at
the end of the then-current Term upon the Executive’s delivery of

- 3 -



--------------------------------------------------------------------------------



 



notice of nonrenewal as provided in Section 3. The date of termination of the
Executive’s employment hereunder, whether upon termination by either the
Employer or the Executive as provided in this Agreement or by reason of the
Executive’s death or disability, is the “Termination Date.” Any termination of
employment hereunder shall be effective upon, (i) in the case of nonrenewal by
the Executive, the date of scheduled termination of the then-current Term,
(ii) the date of receipt by the non-terminating party of a notice of termination
from the terminating party with or without Cause (in the case of a termination
by the Employer) or with or without Good Reason (in the case of a termination by
the Executive), (iii) the date of death, or (iv) after the onset of disability
as provided in Section 6(c), as the case may be; provided that, in the case of a
termination by the Employer, the Employer may specify in the notice of
termination a later termination date (which date shall be no later than thirty
(30) days after the date of such notice of termination). The amounts payable to
the Executive and other benefits provided to the Executive under this Section 6
shall be referred to as “Termination Benefits.” Payment of the Termination
Benefits under this Section 6 shall be subject to Section 22 of this Agreement.

          (a) Termination by the Employer for Cause, by the Executive without
Good Reason or notice of nonrenewal by the Executive. If, during the Term,
(i) the Employer terminates the Executive’s employment for Cause, (ii) the
Executive terminates his employment with the Employer without Good Reason, or
(iii) the Executive provides the Employer with notice of non-renewal, the
Executive shall be entitled to:
     (i) accrued but unpaid Salary through the Termination Date;
     (ii) cash in lieu of any accrued but unused vacation through the
Termination Date (the payments provided in (i) and (ii) above collectively
referred to as the “Accrued Obligations”); and
     (iii) any benefits accrued or payable to the Executive under the Employer’s
benefit plans (in accordance with the terms of such benefit plans and subject to
Section 22 of this Agreement) (the “Other Benefits”).
     The Accrued Obligations shall be paid in a lump sum in cash within five
(5) days after the Termination Date. Upon payment or provision of the Accrued
Obligations and the Other Benefits, if any, the Employer shall have no further
obligations to the Executive under this Agreement.
          (b) Termination by the Executive for Good Reason, by the Employer
Without Cause, or following notice of nonrenewal by the Employer. If, during the
Term, (i) the Executive terminates his employment with the Employer for Good
Reason within a period of 90 days after the occurrence of an uncured event of
Good Reason, (ii) the Employer terminates the Executive’s employment with the
Employer without Cause, or (iii) the Employer terminates the Executive’s
employment within 90 days following Employer’s termination of this Agreement by
reason of having delivered a notice of nonrenewal, the Executive shall be
entitled to:
     (i) the Accrued Obligations, payable in a lump sum in cash, within five
(5) days after the Termination Date;
     (ii) an amount equal to the Salary, at the rate in effect on the
Termination Date, that would have been paid to the Executive as if there had
been no termination described in this Section 6(b) through the expiration of the
then-current Term, payable in a lump sum in cash within five (5) days following
the Termination Date;

- 4 -



--------------------------------------------------------------------------------



 



     (iii) an amount equal to one hundred and forty percent (140%) of Salary in
effect on the Termination Date, payable in a lump sum in cash within five
(5) business days after the Termination Date;
     (iv) continuation of group health plan benefits to the extent authorized by
and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with
the cost of the regular premium for such benefits shared in the same relative
proportion by the Employer and the Executive as in effect on the Termination
Date, provided that the Executive’s entitlements under this clause (iv) shall
terminate as of the earlier of (x) one (1) year from the Termination Date or
(y) the date of commencement of eligibility for health insurance pursuant to
other employment or self-employment (such period of continuation, the
“Termination Benefits Period”);
     (v) accelerated vesting of all options to purchase shares of common stock
of the Employer issued to the Executive in accordance with the Employer’s stock
option plan and the Executive’s stock option agreement thereunder; and
     (vi) the timely payment or provision of Other Benefits, if any.
     Notwithstanding the foregoing, nothing in this Section 6(b) shall be
construed to affect the Executive’s right to receive COBRA continuation entirely
at the Executive’s own cost to the extent that the Executive may continue to be
entitled to COBRA continuation after the Executive’s right to cost sharing under
Section 6(b)(iii) ceases. The Executive shall be obligated to give prompt notice
of the date of commencement of any employment or self-employment and shall
respond promptly to any reasonable inquiries concerning any employment or
self-employment in which the Executive engages during the Termination Benefits
Period.
          (c) Death. If, during the Term, the Executive’s employment with the
Employer is terminated by reason of the Executive’s death, the Executive’s
estate shall be entitled to:
     (i) the Accrued Obligations, payable in a lump sum in cash, within five
(5) days after the Termination Date;
     (ii) a pro-rata performance bonus for the year of termination, calculated
by multiplying (A) the Executive’s performance bonus, as awarded by the Board of
Directors or the Compensation Committee after determining whether and to what
extent performance goals were achieved for the Pro-rata Period (as defined
below), by (B) a fraction (the “Pro-rata Period”), the numerator of which shall
be the number of days the Executive was employed in the applicable performance
period and the denominator of which shall be the number of days in the
applicable performance period. The pro-rata performance bonus shall be paid to
the Executive’s estate within thirty (30) days after the Board of Directors or
the Compensation Committee determines whether and to what extent performance
goals were achieved for the Pro-rata Period, but no later than March 15 next
following the end of the calendar year for which the pro-rata performance bonus,
if any, was earned; and
     (iii) the timely payment or provision of Other Benefits, if any.
          (d) Disability. If the Executive shall be physically or mentally
disabled so as to be unable to perform substantially all of the essential
functions of the Executive’s then existing

- 5 -



--------------------------------------------------------------------------------



 



position or positions under this Agreement with or without reasonable
accommodation, the Board of Directors may remove the Executive from any
responsibilities and/or reassign the Executive to another position with the
Employer for the remainder of the Term or during the period of such disability.
Notwithstanding any such removal or reassignment, the Executive shall continue
to be employed by the Employer and shall receive a payment equal to the lesser
of (i) the Salary that he would have received through the date that is six
(6) months after the onset of the disability, or (ii) the Salary that he would
have received through the termination of the then Term (less any disability pay
or sick pay benefits to which the Executive may be entitled under the Employer’s
plans and policies), payable in a lump sum in cash within five (5) days
following the date on which the Executive is determined to be disabled. In
addition, Executive shall be entitled to any annual bonus that is earned within
the period described in the foregoing sentence, which bonus shall be payable at
the normal time for payment of bonuses, as prescribed in Section 4(b). Executive
also shall continue to receive other benefits under Section 4 of this Agreement
(except to the extent that the Executive may be ineligible for one or more such
benefits under applicable plan terms) until the earlier of (i) the date that is
six (6) months after the onset of the disability and (ii) the termination of the
Term, at which time this Agreement shall terminate and the Executive shall be
entitled only to the Accrued Obligations, and the Employer shall have no further
obligation to the Executive under this Agreement. If any question shall arise as
to whether the Executive is disabled so as to be unable to perform substantially
all of the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Employer shall, submit to the Employer a certification in
reasonable detail by a physician selected by the Employer to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. The Executive shall cooperate with any reasonable request of the
physician in connection with such certification. If such question shall arise
and the Executive shall fail to submit such certification, the Employer’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 6(c) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

     7. Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
     (a) “Cause” shall mean (i) the failure of the Executive to perform the
Executive’s duties for the Employer in accordance with Section 2 above,
including without limitation, the Executive’s failure to follow the directives
of the Board of Directors, consistent with Section 2, or any other material
breach by the Executive of this Agreement, provided that the Employer gives
notice of such breach to the Executive in writing and such breach remains
uncured for thirty (30) days following the date such notice is given; (ii) the
Executive’s breach of any obligation of the Executive under Section 8; (iii) any
act by the Executive of fraud or theft; (iv) a conviction by a court of
competent jurisdiction that the Executive is guilty of a felony, or a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or a plea of
nolo contendere thereto; or (v) engaging in reckless behavior (the failure to
use even the slightest amount of care) or willful misconduct by the Executive
with respect to the Employer or its business or assets that has had or is
reasonably likely to have a material adverse effect on the Employer or its
business or assets. No act or omission by the Executive reasonably believed to
be in or not adverse to the interests of the Employer shall constitute Cause.
For purposes of this Agreement, the Executive shall not be deemed to have been
terminated for Cause unless and until there shall has been delivered to the
Executive a copy of a resolution, duly adopted by the Board of Directors,
stating that, in the good

- 6 -



--------------------------------------------------------------------------------



 



faith opinion of the Board of Directors, Cause exists and specifying the
particulars thereof in reasonable detail. Before adopting any such resolution,
the Board of Directors shall offer the Executive, upon reasonable prior written
notice (which need not exceed five business days), an opportunity for him,
together with his counsel, to be heard by the Board of Directors.

     (b) “Good Reason” shall mean, without Executive’s written consent:
     (i) Any material diminution in the nature or scope of the authorities,
responsibilities or duties of the Executive;
     (ii) A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that the Executive report to a corporate officer other than the
Chief Executive Officer;
     (iii) Any material reduction in the amount of the Executive’s Salary;
     (iv) Any material breach by the Employer or its successors of any other
provision of this Agreement, including without limitation the obligation to
provide the Salary and benefits as set forth in Section 4 of this Agreement;
     (v) A material change in the geographic location of the Executive’s
principal place of employment with the Employer; provided, that, for purposes of
this Agreement, a change of 35 miles or more from the current location will be
considered material.
     Notwithstanding the foregoing, an event described in clauses (i) through
(v) above shall constitute Good Reason only if (i) the Executive gives written
notice thereof to the Employer within 30 days after such event occurs, and
(ii) the Employer fails to cure such event within 30 days after receipt from the
Executive of such notice. If the Employer fails to cure such event of Good
Reason described in clauses (i) through (v) above, the Executive must resign
within 90 days of the occurrence of the event of Good Reason in order to be
entitled to the Termination Benefits of Section 6(b) of this Agreement.
     (c) “Change in Control” shall mean the occurrence of one or more of the
following events:
     (i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) (other than the Employer, any trustee or other fiduciary holding
securities under an employee benefit plan of the Employer, or any corporation
owned, directly or indirectly, by the stockholders of the Employer, in
substantially the same proportions as their ownership of stock of the Employer),
directly or indirectly, of securities of the Employer, representing fifty
percent (50%) or more of the combined voting power of the Employer’s then
outstanding securities; or
     (ii) persons who, as of the Effective Date, constituted the Employer’s
Board of Directors (the “Incumbent Board”) cease for any reason including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board of
Directors, provided that any person becoming a director of the Employer
subsequent to the Effective Date whose election was approved by at

- 7 -



--------------------------------------------------------------------------------



 



least a majority of the directors then comprising the Incumbent Board shall, for
purposes of this Section 7(c), be considered a member of the Incumbent Board; or
     (iii) the stockholders of the Employer approve a merger or consolidation of
the Employer with any other corporation or other entity, other than (1) a merger
or consolidation which would result in the voting securities of the Employer
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Employer or such surviving entity outstanding
immediately after such merger or consolidation or (2) a merger or consolidation
effected to implement a recapitalization of the Employer (or similar
transaction) in which no “person” (as hereinabove defined) acquires more than
fifty percent (50%) of the combined voting power of the Employer’s then
outstanding securities; or
     (iv) the stockholders of the Employer approve a plan of complete
liquidation of the Employer or an agreement for the sale or disposition by the
Employer of all or substantially all of the Employer’s assets.
     8. Confidential Information, Noncompetition and Cooperation.
          (a) Confidential Information. As used in this Agreement, “Confidential
Information” means nonpublic (not as a result of the Executive’s wrongful
disclosure) information belonging to the Employer which is of value to the
Employer in the course of conducting its business and the disclosure of which
could result in a competitive or other disadvantage to the Employer.
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property, trade secrets, know-how, designs, processes or formulae, software,
market or sales information or plans, customer lists; and business plans,
prospects, strategies and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Employer. Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Employer, as well as other information to which the Executive
may have access in connection with the Executive’s employment. Confidential
Information also includes the confidential information of others with which the
Employer has a business relationship. Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless due to breach of the Executive’s duties under Section 8(b).
          (b) Confidentiality. The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Employer with respect to all Confidential Information. At
all times, both during the Executive’s employment with the Employer and after
its termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the prior written consent of the Employer, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Employer.
          (c) Documents. Records. etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer. The Executive will return to the
Employer all such materials and property as and when requested by the

- 8 -



--------------------------------------------------------------------------------



 



Employer. In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason. The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.

          (d) Noncompetition and Nonsolicitation. During the Executive’s
employment with the Employer and for one (1) year thereafter, the Executive
(i) will not, directly or indirectly, whether as owner, partner, shareholder,
consultant, agent, employee, co-venturer or otherwise, engage, participate,
assist or invest in any Competing Business (as hereinafter defined), (ii) will
refrain from directly or indirectly employing, attempting to employ, recruiting
or otherwise soliciting, inducing or influencing any person to leave employment
with the Employer (other than terminations of employment of subordinate
employees undertaken in the course of the Executive’s employment with the
Employer); and (iii) will refrain from soliciting or encouraging any customer or
supplier to terminate or otherwise modify adversely its business relationship
with the Employer. The Executive understands that the restrictions set forth in
this Section 8 are intended to protect the Employer’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Agreement, the term
“Competing Business" shall mean a business which consists of operating specialty
HIV pharmacies anywhere within the United States. Notwithstanding the foregoing,
the Executive may own up to one percent (1%) of the outstanding stock of a
publicly-held corporation which constitutes or is affiliated with a Competing
Business. The Employer may extend the period of noncompetition and
nonsolicitation for an additional period not exceeding one (1) year, provided
that it extends and pays Termination Benefits to the Executive for the duration
of the extension, such Termination Benefits to be payable, in each case, in the
same form as provided in Section 6 but as if the Date of Termination were the
last day of the extended covenant period. Notwithstanding the foregoing, the
Executive’s obligations under Section 8(d)(i) shall terminate and be of no
further force or effect upon termination of the Executive’s Employment under any
of the circumstances described in Section 6(b).
          (e) Third-Party Agreements and Rights. The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business. The
Executive represents to the Employer that the Executive’s execution of this
Agreement, the Executive’s employment with the Employer and the performance of
the Executive’s proposed duties for the Employer will not violate any
obligations the Executive may have to any such previous employer or other party.
In the Executive’s work for the Employer, the Executive will not disclose or
make use of any information in violation of any agreements with or rights of any
such previous employer or other party, and the Executive will not bring to the
premises of the Employer any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.
          (f) Litigation and Regulatory Cooperation. During and after the
Executive’s employment, the Executive shall cooperate fully with the Employer in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Employer which relate
to events or occurrences that transpired while the Executive was employed by the
Employer. The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Employer at mutually-convenient times. During and after the Executive’s
employment, the Executive also shall cooperate fully with the Employer in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while

- 9 -



--------------------------------------------------------------------------------



 



the Executive was employed by the Employer. The Employer shall reimburse the
Executive for any reasonable out-of-pocket expenses incurred in connection with
the Executive’s performance of obligations pursuant to this Section 8(f). If the
Executive is entitled to reimbursement of expenses hereunder, the amount
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense must be
made no later than December 31 of the year after the year in which the expense
was incurred. The Executive’s rights and obligations pursuant to this Section
8(f) shall expire at the end of six (6) years after the Effective Date and shall
not be subject to liquidation or exchange for another benefit.

          (g) Injunction. The Executive agrees that it would be difficult to
measure any damages caused to the Employer which might result from any breach by
the Executive of the promises set forth in this Section 8, and that in any event
money damages would be an inadequate remedy for any such breach. Accordingly,
subject to Section 8 of this Agreement, the Executive agrees that if the
Executive breaches, or threatens to breach, any portion of this Agreement, the
Employer shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Employer.
          (h) Definition of Employer. For purposes of this Section 8, “Employer”
shall include Allion Healthcare, Inc. and each of its subsidiaries.
     9. Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration under the auspices of the American Arbitration Association (“AAA”)
in New York, New York in accordance with the Employment Arbitration and
Mediation Procedures of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Employer may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 9 shall be specifically enforceable.
Subject to Section 21, regardless of the prevailing party, each party agrees to
share equally the costs of the arbitration. Notwithstanding the foregoing, this
Section 9 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 9.
     10. Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8 of this Agreement, the parties
hereby consent to the jurisdiction of the Supreme Court of the State of New
York, Suffolk County, and the United States District Court for the Eastern
District of New York. Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.
     11. Integration. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.

- 10 -



--------------------------------------------------------------------------------



 



     12. Assignment; Successors and Assigns; etc. Neither the Employer nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that the Employer may assign its rights under this Agreement
without the consent of the Executive in the event that the Employer shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. This Agreement shall inure to the benefit of and be binding
upon the Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.
     13. Enforceability. If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
     14. Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.
     15. Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally-recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Employer or, in the case of the Employer, at its main offices, attention of the
Chairman of the Board of Directors, and shall be effective on the date of
delivery in person or by courier or three (3) days after the date mailed.
     16. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.
     17. Construction. This Agreement has been drafted and reviewed jointly by
the parties, and no presumption of construction as to the drafting of this
Agreement shall be applied against or in favor of any party.
     18. Governing Law. This is a New York contract and shall be construed under
and be governed in all respects by the laws of the State of New York, without
giving effect to the conflict of laws principles of New York. With respect to
any disputes concerning federal law, such disputes shall be determined in
accordance with the law as it would be interpreted and applied by the United
States Court of Appeals for the Second Circuit.
     19. Indemnification. The provisions of Article VII (Indemnification) of the
Fourth Amended and Restated Bylaws of the Employer as in effect on the date
hereof are deemed incorporated herein by reference and any amendment to such By
Laws after the date hereof shall not be incorporated by reference herein if the
effect thereof is to reduce the rights conferred on the Executive. To the extent
the Executive is covered by any Director’s and Officer’s insurance

- 11 -



--------------------------------------------------------------------------------



 



maintained by the Employer for the period during which the Executive provides
services hereunder, the Employer will undertake reasonable efforts to make
available to the Executive the benefit of such insurance.
     20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
     21. Legal Fees. The Employer shall reimburse the Executive for legal fees
incurred in connection with the preparation of this Agreement in an amount not
to exceed $4,000 (the “Initial Legal Expenses”). All such reimbursements or
payments of Initial Legal Expenses shall be payable by the Employer to the
Executive within ten (10) business days after delivery of Executive’s written
request for payment accompanied with such evidence of legal fees as the Employer
reasonably may require, but in no event later than March 15 of the year after
the year in which such fees are incurred.
     If there is an arbitration or court proceeding between the Executive and
the Employer in connection with Executive’s enforcement of the terms of this
Agreement and it has been determined in such arbitration or proceeding that the
Executive has substantially prevailed in such arbitration or proceeding, the
Employer shall reimburse the Executive’s reasonable fees and expenses incurred
in connection with such arbitration or proceeding in an amount not to exceed
$100,000 (the “Enforcement Legal Expenses”). If the Executive is awarded the
right to recover Enforcement Legal Expenses, the reimbursement of an eligible
expense shall be made within ten (10) business days after delivery of
Executive’s written request for payment accompanied with such evidence of fees
and expenses incurred as the Employer reasonably may require, but in no event
later than March 15 of the year after the year in which such rights are
established.
     22. Code Section 409A.
     (a) This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the
Employer nor its directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by Executive
as a result of the application of Section 409A of the Code.
     (b) Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of the Executive’s disability or
termination of employment, such amount or benefit will not be payable or
distributable to the Executive by reason of such circumstance unless (i) the
circumstances giving rise to such disability or termination of employment, as
the case, may be, meet any description or definition of “disability” or
“separation from service”, as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition), or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise. This
provision does not prohibit the vesting of any amount upon a disability or
termination of employment, however defined. If this provision

- 12 -



--------------------------------------------------------------------------------



 



prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Section 409A-compliant “disability” or “separation from service,”
as the case, may be, or such later date as may be required by subsection
(c) below.
     (c) Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Agreement by reason of the Executive’s separation from service during
a period in which he is a Specified Employee (as defined below), then, subject
to any permissible acceleration of payment by the Employer under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
          (i) if the payment or distribution is payable in a lump sum, the
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of (A) a date no later than
thirty (30) days following the Executive’s death, or (B) the first day of the
seventh month following the Executive’s separation from service; and
          (ii) if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six-month period immediately following the Executive’s separation from
service will be accumulated and the Executive’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of (A)
a date no later than thirty (30) days following the Executive’s death, or
(B) the first day of the seventh month following the Executive’s separation from
service, whereupon the accumulated amount will be paid or distributed to the
Executive and the normal payment or distribution schedule for any remaining
payments or distributions will resume.
     For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder, provided, however, that, as permitted in such final regulations, the
Employer’s Specified Employees and its application of the six-month delay rule
of Code Section 409A(a)(2)(B)(i) shall be determined in accordance with rules
adopted by the Board of Directors or the Compensation Committee, which shall be
applied consistently with respect to all nonqualified deferred compensation
arrangements of the Employer, including this Agreement.
          (d) If Executive is entitled to be paid or reimbursed for any taxable
expenses under this Agreement, and such payments or reimbursements are
includible in Executive’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred. Except as otherwise provided in this Agreement,
Executive’s rights to payment or reimbursement of expenses shall expire at the
end of six (6) years after the Effective Date. No right of Executive to
reimbursement of expenses shall be subject to liquidation or exchange for
another benefit.
[Signatures on Following Page]

- 13 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the Employer, by its
duly authorized officer, and by the Executive, as of December 31, 2008.

          /s/ Russell J. Fichera           Russell J. Fichera    
 
        ALLION HEALTHCARE, INC.    
 
       
By:
  /s/ Michael P. Moran    
Name:
 
 
Michael P. Moran    
Title:
  Chief Executive Officer    

- 14 -